Memorandum by the Court. We perceive no basis to disturb the exercise of discretion by Special Term in directing a joint trial of the actions in Tompkins County; and the papers, upon which application was made to change the place of trial for the convenience of witnesses, were fatally deficient. Order affirmed, without costs, and without prejudice to a proper application for change of place of joint trial for the convenience of material witnesses.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.